Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zacher (US Pub No.: 2018/0368971) in view of Attinger (US Pub No.: 2016/0270907).
Regarding claim 1, Zacher (US Pub No.: 2018/0368971) would disclose an intraocular lens (IOL) injector plunger (being shown in figure 2, that is disclosed as being a plunger in [0018]) comprising: a plunger tip formed at a distal end of the plunger and adapted to contact an IOL (being the leftmost end of figure 2, called part A) and axially move the IOL in response to an axial force applied to the plunger (part A, shown in figure 2A, would have two arms 72 and 74 that are later disclosed as interfacing with an IOL in [0048] and would move the IOL horizontally as the plunger is depressed); and a first and a second flexible IOL compression arm (being the arms 72 and 74 in figure 2A) disposed on opposite lateral sides of the distal end of the plunger (parts 72 and 74 are part of part 70 in figure 2, that is on the distal, lateral end of the plunger of figure 2), each compression arm having a proximal end coupled to the plunger (the proximal, rightmost ends of parts 72 and 74 in figure 2A are connected to the plunger at part 36 in figure 2), and a tapered distal end (the distal ends of 72 and 74 appear to be tapered in figure 2A) forming a compression arm tip (being the fingers part 76 and 78 in figure 2C), wherein: in an initial compression arm configuration (shown visually in figure 4A), the compression arms are laterally splayed (shown in figures 2A and 2C) such that the first compression arm tip is adapted to contact a first end of a proximal haptic of an uncompressed IOL, the first end comprising a haptic tip of the proximal haptic, and a second compression arm tip is adapted to contact a second end of a proximal haptic of an uncompressed IOL (compression of the arms would lead to the arms 76 and 78 to extend radially inward in [0042] with an IOL contact disclosed in [0043]. As the haptics with the optic of the IOL would be in the bore 56, and as the arms extend across the length of the bore in figures 4A-4C, a contact of the first and second compression arm to the proximal haptic would occur here); and in response to inward lateral forces applied to outer lateral surfaces of the compression arms, the compression arms are adapted to flex toward one another to adopt a second compression (shown in figures 4B to 4C, wherein the arms of part 70 are flexed toward each other) arm configuration wherein the compression arms are adapted to apply an inward lateral force onto an IOL (as the arms are bending inward in figures 4B and 4C, wherein the IOL would be within part 50), and thereby guide the IOL to adopt a compressed configuration (as the arms of Zacher would interface with an IOL and as a folding of portions of the haptics is disclosed in [0051], a guiding of an IOL into a folded position is taken to be disclosed in Zacher).
However, Zacher does not explicitly disclose an instance wherein the arms would guide the IOL to adopt a compressed configuration. Instead, Attinger (US Pub No.: 2016/0270907) would teach an instance wherein an arm that would guide the IOL to adopt a compressed configuration (in [0059]-[0060], a folding plunger to fold a haptic is disclosed, with an additional folding member 4e in [0062]-[0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the folding plunger of Attinger into the device of Zacher as the folding of the IOL provided in Attinger would allow for the IOL to be inserted through a small incision (as disclosed in [0003]), thereby reducing the size of the incision required for implantation of the IOL. 
Regarding claim 2, Zacher in view of Attinger teaches the plunger of claim 1, wherein Zacher discloses: the plunger tip is adapted to contact the IOL in response to the IOL adopting the compressed configuration (the plunger tip portions of Zacher would still interface with the IOL when the IOL is folded (folding disclosed in [0051]).  As a folding is disclosed to occur, and as the end of the plunger will push the IOL through the system, disclosed in [0038], the plunger tip is taken to be adapted to contact the IOL when the IOL is folded).
Regarding claim 3, Zacher in view of Attinger would teach the plunger of claim 1, wherein Zacher discloses that the plunger is disposed within an injector body of an IOL injector (the plunger of figure 2 would insert within an injector body 20, shown in figures 1A to 1B), wherein the injector body comprises: a main body having a proximal end and a distal end (part 20 being the body, with the distal end being the leftmost end  that is coupled to part 50 and the proximal end being the rightmost end where the plunger inserts into);  a nozzle (part 50, shown in figure 1B and labeled in [0036]) having a proximal end and a distal end (the proximal end being the rightmost end of part 50 in figure 1B and the distal end being the leftmost part of 50), the proximal end of the nozzle coupled to the distal end of the main body (the rightmost part of the nozzle 50 is connected to the leftmost part of the body 20), the nozzle further having an IOL storage location configured to house an uncompressed IOL (being the IOL cartridge 40), and an IOL dwell location distal to the IOL storage location (being the IOL chamber 46 in [0036] where the IOL is folded); and a bore having a longitudinal axis extending from the proximal end of the main body to the distal end of the nozzle (being the lumen 56), wherein a distal portion of the bore within the nozzle forms a tapered delivery channel (being the left part of the lumen in figures 4A-C which appears to be tapered in the figures); wherein: the plunger is movably coupled within the injector body and aligned within the bore (the plunger 30 with the attached arms 70 are inserted within the bore, implying that they are aligned with the bore in figures 4A-4C); and in response to an axial movement of the plunger, each of the compression arms are adapted to move axially and contact an internal lateral surface of the tapered delivery channel (shown in figure 4B, where the compression arms of the plunger 72 and 74 (which are labeled in figure 4A but not 4B) contact the internal surface of part 50), and in response, the compression arms are adapted to flex toward one another to adopt a second compression arm configuration (being the configuration of the arms in figure 4B, wherein a first compression configuration would be the more open configuration of figure 4A) wherein the compression arms are adapted to apply an inward lateral force onto an IOL (as the IOL would be within the bore, and as the compression arms are applying an inward force when they bend towards each other, an inward force would be applied to the IOL when the arms interact with the IOL).
However, Zacher does not explicitly disclose an instance wherein the arms would guide the IOL to adopt a compressed configuration. Instead, Attinger (US Pub No.: 2016/0270907) would teach an instance wherein an arm that would guide the IOL to adopt a compressed configuration (in [0059]-[0060], a folding plunger to fold a haptic is disclosed, with an additional folding member 4e in [0062]-[0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the folding plunger of Attinger into the device of Zacher as the folding of the IOL provided in Attinger would allow for the IOL to be inserted through a small incision (as disclosed in [0003]), thereby reducing the size of the incision required for implantation of the IOL. 
Regarding claim 8, Zacher in view of Attinger would disclose the plunger of claim 3, wherein Zacher would disclose the plunger is configured such that: the IOL is in the IOL storage location when the compression arms are in the initial compression arm configuration (the IOL being in the loading cartridge 40, disclosed in [0036] and [0038]); and the IOL is in the dwell location when the compression arms are in the second compression arm configuration (disclosed in [0038] wherein a loading of the IOL from the cartridge into a chamber 46 of the cartridge as the plunger tip is pushed through the nozzle).
Regarding claim 9, Zacher in view of Attinger. The plunger of claim 1, wherein: the compression arms have a concave inner surface (the inner surface of the arms 72 and 74 with the arms 76 and 78 is taken to be concave as per figure 2C) adapted to contact a lateral outer edge of an IOL and a lower outer edge of an IOL (as part 70 in general is taken to contact the outer edge of an IOL in [0038], and as parts 76 and 78 are the parts that interface with the IOL, the concave inner surface of parts 72 and 74 is taken to interface with the IOL).
Regarding claim 10, Zacher in view of Attinger teach the plunger of claim 1, wherein Zacher discloses: the IOL injector is adapted to separately inject an IOL base, an IOL optic, or both (injection of an IOL optic and base component separately is disclosed in [0049].
Regarding claim 11, Zacher in view of Attinger teach the plunger of claim 1, wherein Zacher discloses that the IOL injector is adapted to concurrently inject an IOL base and an IOL optic (as the IOL is disclosed as having the optic and the haptic in [0049] and [0050-0051] respectively, with a base for the IOL being injected in [0049], the IOL injector of Zacher is taken to inject the entire IOL concurrently).
Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zacher (US Pub No.: 2018/0368971) in view of Attinger (US Pub No.: 2016/0270907) in further view of Wensrich (US Pub No.: 2020/0015959).
Regarding claim 4, Zacher in view of Attinger teach the plunger of claim 3 wherein the compression arms are adapted not to further move axially within the delivery channel (as the thumb pad 32 shown in figure 1A and labeled in [0036] appears to be wider than the opening in the housing 20 in figures 1A and 1B, there will be an instance wherein the compression arms will not be able to move further in an axial direction); and the plunger tip is adapted to axially push a compressed IOL through the delivery channel (as the arms are configured to engage the IOL in [0038], the tip 70 will move the IOL component throughout the body 20 of Zacher).
However, Zacher in view of Attinger does not teach an instance wherein: the compression arms are configured to be decoupled from the plunger in response to the compression arms adopting the second configuration, such that in response to decoupling, upon further axial movement of the plunger. Instead Wensrich would teach an instance wherein the compression arms are configured to be decoupled from the plunger in response to the compression arms adopting the second configuration, such that in response to decoupling, upon further axial movement of the plunger (a decoupling of the plunger body from a plunger rod is disclosed in [0045] in response to a movement on the plunger part 30.  As such, Wensrich is taken to teach a decoupling of the plunger body in response to a movement). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the decoupling of Wensrich into the device of Zacher in view of Attinger for the purpose of providing a means to stop the movement of the plunger arms, as disclosed in [0062]. This is taken to be beneficial as this would prevent a movement of the plunger body after a certain amount of extension of the plunger as a whole.
Regarding claim 5, Zacher in view of Attinger and Wensrich teach the plunger of claim 4, wherein: the proximal ends of the compression arms each comprise a pin (being the retaining pin in [0061] that is attached to an arm 106); wherein the compression arms are adapted such that, in response to the compression arms moving from the initial compression arm configuration to the second compression arm configuration: the proximal ends of the compression arms are adapted to exit the sleeve and in response are adapted to flex outward away from the plunger (shown in figure 4C of Zacher wherein the compression arms are depicted as exiting a sleeve in a second configuration when compared to the first configuration in 4A).
However, Zacher in view of Attinger does not teach an instance wherein the plunger comprises a hole adapted to receive the pins, thereby coupling the compression arms to the plunger; and a portion of the distal end of the main body comprises a sleeve having a bore sized such that the pins are adapted to be disposed within the hole when the proximal ends of the compression arms axially are disposed within the sleeve; wherein the compression arms are adapted such that, in response to the compression arms moving from the initial compression arm configuration to the second compression arm configuration: the proximal ends of the compression arms are adapted to exit the sleeve and in response are adapted to flex outward away from the plunger, thereby removing the pins from the hole and decoupling the compression arms from the plunger.
Instead, Wensrich would teach an instance wherein the plunger comprises a hole adapted to receive the pins (the pin 1407 is inserted within a hole 1406 and would engage a plunger in [0066]), thereby coupling the compression arms to the plunger (as per [0066], the pin would couple to the plunger); and a portion of the distal end of the main body comprises a sleeve having a bore sized such that the pins are adapted to be disposed within the hole when the proximal ends of the compression arms axially are disposed within the sleeve (the bore being the main body 11B wherein there is a hole 1406 that the pin will slot therein), and a removing the pins from the hole and decoupling the compression arms from the plunger (the pin 1407 is disclosed as being removable in [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hard stop of Wensrich that is the pin (as per [0074]) into the combination of Zacher and Attinger for the purpose of providing a means to prevent the end of the plunger of Zacher in view of Attinger from extending too far into the bore (as disclosed in [0066] of Wensrich). While not disclosed in Wensrich, this is taken to have a benefit to prevent the plunger of Zacher from extending too far into the eye during an implantation procedure.
Regarding claim 6, Zacher in view of Attinger and Wensrich teach the plunger of claim 4. However, Zacher in view of Attinger does not teach an instance wherein: the delivery channel comprises a hard stop adapted to contact the compression arm tips and prevent the decoupled compression arms from further axially moving through the delivery channel.
Instead, Wensrich (US Pub No.: 2020/0015959) would teach an instance wherein: the delivery channel comprises a hard stop adapted to contact the compression arm tips and prevent the decoupled compression arms from further axially moving through the delivery channel (a hard stop 1407 is disclosed in [0074] extends through a hole 1406, shown in 11B, to prevent an advancement of a plunger. It is argued that this pin and hole combination could be used to prevent a movement of the plungers in Zacher and Attinger). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hard stop of Wensrich into the combination of Zacher and Attinger for the purpose of providing a means to prevent the end of the plunger of Zacher in view of Attinger from extending too far into the bore (as disclosed in [0066] of Wensrich). While not disclosed in Wensrich, this is taken to have a benefit to prevent the plunger of Zacher from extending too far into the eye during an implantation procedure. 
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zacher (US Pub No.: 2018/0368971) in view of Attinger (US Pub No.: 2016/0270907) and Wensrich (US Pub No.: 2020/0015959) in further view of Shepherd (US Pub No.: 2006/0229634).
Regarding claim 7, Zacher in view of Attinger would teach the plunger of claim 3. However, Zacher in view of Attinger does not teach an instance wherein: the nozzle further comprises channels disposed longitudinally within the nozzle and adapted to receive the compression arms; wherein in response to further axial movement of the plunger following compression of the IOL: a portion of the compression arms are configured to be decoupled from the plunger such that the plunger tip is adapted to further axially move through the delivery channel; and the compression arms are adapted to axially slide through the channels.
Instead, Wensrich would teach an instance wherein in response to further axial movement of the plunger following compression of the IOL: a portion of the compression arms are configured to be decoupled from the plunger such that the plunger tip is adapted to further axially move through the delivery channel (a decoupling of the plunger body from a plunger rod is disclosed in [0045] in response to a movement on the plunger part 30.  As such, Wensrich is taken to teach a decoupling of the plunger body in response to a movement.  It stands to reason that the plunger tip can still move after said decoupling as a specific means to prevent said movement is not disclosed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the decoupling of Wensrich into the device of Zacher in view of Attinger for the purpose of providing a means to stop the movement of the plunger arms, as disclosed in [0062]. This is taken to be beneficial as this would prevent a movement of the plunger body after a certain amount of extension of the plunger as a whole.
Instead, Shepherd (US Pub No.: 2006/0229634) would teach an instance wherein 
the nozzle further comprises channels disposed longitudinally within the nozzle and adapted to receive the compression arms (being the longitudinal channel/recess 138 in [0049]. It is then argued that two channels, one for each arm of Zacher could be implemented into the device of Zacher); wherein the compression arms are adapted to axially slide through the channels (as the injector rod in [0049] of Shepherd is taken to be equivalent to the arms of Zacher, it is argued that the compression arms of Zacher can be inserted within the longitudinal channel of Shepherd). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the longitudinal channel of Shepherd into the combination of Zacher, Attinger, and Wensrich for the purpose of providing a means to hold the compression arms of Zacher while providing a stop means for the arms via the seat disclosed in [0049].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wensrich (US Pub No.: 2020/0015957) does disclose an IOL injector with a plunger that engages with an IOL in a compartment in [0035]. Wu (US Pub No.: 2020/0197168) teach an IOL injector with an IOL folding guide (being part 82) to compress an IOL. Wu (US Pub No.: 2020/0197169) discloses an IOL injector with an IOL lens folding device in figure 2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774